Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 9-11, 15-16, 17, 19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin et al. (US 2018/0232566A1, hereinafter Griffin).
Regarding claim 1, Griffin discloses: A computer-implemented method comprising: obtaining, by one or more computing devices via one or more sensors, sensor data representative of an environment including one or more users (Paragraph [0023] - The example uses a camera, but a microphone is also given as a possible input sensor); selecting, by the one or more computing devices using a machine- learned system comprising one or more machine-learned models, at least a portion of the sensor data that is associated with the one or more users (Paragraphs [0026] to [0030] - Neural networks are used to extract the faces from the captured image.) ; generating, by the one or more computing devices using the machine-learned system, an intermediate representation of the selected portion of the sensor data that is associated with one or more users, wherein generating the intermediate representation of the selected portion of the sensor data is at least one step in a multi-step identification process (Paragraphs [0031] to [0036] - An intermediate representation (vector) is generated using neural networks, as universal descriptor of the face); 
The same reasoning applies, mutatis mutandis, to the subject-matter of the corresponding independent claims 17 and 19, which therefore are rejected on the same basis as claim 1.
	Regarding claim 6, Griffin further teaches: wherein the at least one step in the multi-step identification process is performed using a first machine-learned model of the machine-learned system, and the additional steps in the multi-step identification process are performed by a second machine-learned model of the machine-learned system (paragraphs: 0028; 0032 and 0024 each disclose a different machine learned model to process the tasks).
	Regarding claim 7, Griffin further discloses: wherein the user identifier includes a name of a user (paragraph: 0041-It is implied that identity can include the name of the identified person).
	Regarding claim 9, Griffin further discloses: wherein the intermediate representation includes one or more machine-learned primitives associated with the multi-step identification process (paragraphs: 0031-0036).
	Regarding claim 10, Griffin further discloses: wherein the one or more machine-learned primitives include one or more object localization computations (paragraph: 0033).
	Regarding claim 11, Griffin further discloses: wherein the one or more machine-learned primitives include one or more partial computations for the multi-step identification process (paragraphs: 0031-0036).

	Regarding claim 16, Griffin further discloses: wherein the user identifier is received while the video conference is ongoing (paragraph: 0042).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Rao et al. (US 2017/0091570A1, hereinafter Rao).
 	Regarding claims 2-3, Rao discloses: wherein generating the intermediate representation further comprises: selecting, based on one or more criteria, a step in the multi-step identification process; and performing steps in the multi-step identification process until the multi-step identification process reaches an end of the selected step and produces an intermediate representation of the selected portion of the sensor data associated with the selected step, wherein a plurality of steps in the multi-step identification recognition process each produce a distinct intermediate representation of the selected portion of the sensor data, further comprising: transmitting, with the intermediate representation, process data identifying a next step in the multi-step identification process to enable the remote computing system to continue the multi-step identification process at the identified next step (paragraphs: 0031; 0034; 0039; 0066; 0070).
	Thus, it would have obvious to modify Griffin’s system before the effective filing date of the claimed invention to provide for: wherein generating the 
	Regarding claims 4-5, Rao discloses: wherein the one or more criteria include a bandwidth currently available to transmit data from the one or more computing devices to the remote computing system, wherein the one or more criteria include a computational resource level available at the remote computing system (paragraphs: 0031; 0034; 0039; 0066; 0070).
	Thus, it would have obvious to modify Griffin’s system before the effective filing date of the claimed invention to provide for: wherein the one or more criteria include a bandwidth currently available to transmit data from the one or more computing devices to the remote computing system, wherein the one or more criteria include a computational resource level available at the remote computing system since network load and processing capabilities are criteria.
	Regarding claim 12, Rao discloses: wherein transmitting the intermediate representation and the request for the user identification comprises: transmitting local metadata associated with the image data to the remote computing system (paragraphs: 0032-0033)
	Thus, it would have obvious to modify Griffin’s system before the effective filing date of the claimed invention to provide for: wherein transmitting the intermediate representation and the request for the user identification comprises: .
Claims 8, 13-14, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin.
Regarding claim 13, Griffin does not specifically disclose: wherein the method further comprises, prior to transmitting the intermediate representation and the request for the user identification, verifying one or more security and privacy criteria.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date claimed invention to provide for this feature as an obvious possibility in order to accommodate privacy concerns of users of the system.
Griffin differs from claim 14 in that he does not specifically disclose: wherein the sensor data is uncompressed image data.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date claimed invention to provide for this feature as an obvious possibility in order to provide complete information without compromising the quality of image data for verification by remote system.
	Regarding claims 8, 18, 20, Griffin does not specifically disclose: further comprising: displaying, in a display associated with the one or more computing devices, the name of a user in the one or more users, wherein the user identifier includes a name of a user and the operations further comprise: displaying, in the display, the name for a user in the one or more users, wherein the facial 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date claimed invention to provide for this feature as an obvious possibility, once the identity has been retrieved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2020/0065563A1) to Zou et al. systems and/or methods for accelerating facial feature vector matching with supervised machine learning which teaches: [0086] It will be appreciated that the client 902 and server 910 each may be computing systems, with each including respective processing resources such as, for example, at least one processor and a memory coupled thereto. An application programming interface (API) or the like may be used to connect the camera 900 to the client 902. The client 902 and server 910 may communicate via any suitable means such as, for example, over a wired or wireless network such as, for example, the Internet. Different functionality may be implemented in different places. For instance, as shown in FIG. 9, a program executing on the client 902 may be responsible for capturing the image, generating a corresponding facial feature vector, transmitting the generated vector to the server 910 for further processing, receiving operational feedback from the server 910 (e.g., such as, for example, indicating whether the user is authenticated, enabling access to the program, etc.). Moreover, as shown in FIG. 9, a program executing on the server 910 may be responsible for receiving the generated vector from the client 902, running the vector through the classifiers 912, comparing the vector and classifier 912 output with information from the database 914, making an authentication or other decision, transmitting the output from that decision back to the client 902, etc. It will be appreciated that such functionality may be located in different configurations in different example embodiments. For instance, in an example embodiment, all or substantially all functionality may be implemented on the client 902, potentially with the server 910 being omitted in a more standalone version. In another example embodiment, the client 902 may be responsible only for capturing the image, transmitting it to the server 910 for processing by the face recognition convolutional neural network 906 located on the server 910, and receiving output from the server, e.g., in the form of an authentication-related message/operation. 
--(US 2019/0130172A1) to Zhong et al. discloses identity authentication method, terminal device, and computer readable storage medium which teaches: [0083] It needs to be noted that the server may match the voiceprint feature information, the human face feature information, the lip part feature information sequence, and the human face local part feature information sequence with the target voiceprint feature information, the target human face feature information, the target lip part feature information sequence, and the target human face local part feature information sequence using various kinds of matching modes. As an example, the server may store four neural networks for performing voiceprint recognition, human face recognition, lip part behavior recognition, and human face local part behavior recognition, respectively. The server may input the voiceprint feature information, the human face feature information, the lip part feature information face recognition result, a lip part behavior recognition result, and a human face local part behavior recognition result outputted by the four neural networks, respectively. It needs to be noted that the four neural networks may be obtained by supervised training based on a considerable number of training samples using a machine learning method. The training samples used by the neural network for voiceprint recognition may include the target voiceprint information; the training samples used by the neural network for human face recognition may include the target human face feature information; the training samples used by the neural network for lip part behavior recognition may include the target lip part feature information sequence; and the training samples used by the neural network for performing human face local part behavior recognition may include the target human face local part feature information sequence. It needs to be noted that the number of neural networks for performing the voiceprint recognition, the human face recognition, the lip part behavior 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651